Citation Nr: 0706995	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-20 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for cause of death.

2. Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1951 to November 
1968 with two additional years during World War II, which 
have not been verified.  He died in May 2003.  The appellant 
is the surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2005, without good cause shown, the appellant did not 
appear at her scheduled hearing before a Decision Review 
Officer. 

In July 2006, the appellant submitted additional evidence and 
waived the right to have the evidence initially reviewed by 
the RO.  38 C.F.R. § 20.1304(c) (2006).


FINDINGS OF FACT

1. The death certificate shows that the veteran died in May 
2003 at the age of 77; the immediate cause of death was 
emphysema, and tobacco use was listed as contributing to the 
cause of death.

2. The fatal emphysema was first documented after service and 
there is no competent medical evidence that links emphysema 
to service to include claimed exposure to radiation; tobacco 
use is not a disability for the purpose of VA disability 
compensation and tobacco use secondary to a service-connected 
disability is not shown. 

3. At the time of the veteran's death, he did not have an 
adjudicated service-connected disability. 


CONCLUSIONS OF LAW

1. A disability of service origin did not cause or contribute 
to cause the veteran's death.  38 U.S.C.A. §§ 1310, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.312 (2006).

2. The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.22(a), 
(b) (2006). 


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in 
July 2003.  In the notice, the appellant was informed of the 
type of evidence needed to substantiate the claim for service 
connection for cause of death and entitlement to Dependency 
and Indemnity Compensation under 38 U.S.C.A. § 1318, namely, 
evidence that the veteran died from a service-connected 
disability.  The appellant was also informed that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that she could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with her authorization VA would obtain any such 
records on her behalf.  She was also asked to submit 
evidence, which would include that in her possession, in 
support of her claims.  The notice included the general 
provision for the effective date of the claims, that is, the 
date of receipt of the claims. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable).

To the extent that the degree of disability assignable was 
not provided, since the claims are denied, no disability 
rating will be assigned, so there can be no possibility of 
any prejudice to the appellant with respect to the notice 
required under Dingess.



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The duty to assist includes providing 
a medical examination or opinion when such is necessary to 
make a decision on the claim.  In the absence of evidence of 
that the veteran's death was due to service related disease 
or injury, a VA medical opinion is not warranted.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As the appellant 
has not identified any additional evidence pertinent to her 
claims, not already of record, and as there are no additional 
records to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

According to the death certificate, the veteran died in May 
2003, at the age of 77.  The cause of death was emphysema.  
The interval between the onset of emphysema and death was 
about 10 years.  Tobacco use was listed as contributing to 
the cause of death.  

At the time of the veteran's death, service connection was 
not in effect for any disability. 

The service medical records contain no complaint, finding, or 
history of emphysema.  

After service medical, private medical records disclose that 
in May 1998 a chest X-ray revealed chronic obstructive 
pulmonary disease.  In January 1999, there was a long history 
of smoking.  In August 2000, the veteran exhibited symptoms 
of dementia.  In December 2000, Alzheimer's disease was 
diagnosed.  In December 2000, the veteran complained of 
shortness of breath, history included 100 pack years of 
smoking cigarettes.  The diagnoses were chronic obstructive 
pulmonary disease and bronchitis.  In August 2002, according 
to the appellant, the veteran had symptoms of post-traumatic 
stress disorder.  In December 2002, the veteran was dependent 
on oxygen for chronic obstructive pulmonary disease. 

In June 2001, the veteran stated that in 1951 he was exposed 
to radiation during Operation GREENHOUSE, the testing of a 
nuclear device at the Enewetak Atoll. 

VA records disclose that in June 2001 the veteran complained 
of symptoms of post-traumatic stress disorder from his combat 
experiences during World War II.  The diagnosis was to rule 
out post-traumatic stress disorder.  

Private medical records disclose that in February, March, and 
April 2003 the veteran was followed for chronic obstructive 
pulmonary disease with cor pulmonale.  

In May 2005, B.C., MD, stated that he first treated the 
veteran in April 2002 at the age of 75.  The physician 
expressed the opinion that the veteran's death was probably 
due to chronic obstructive pulmonary disease with secondary 
heart disease, secondary to nicotine abuse potentiated by 
post-trauma syndrome, and that the veteran's exposure to 
atrocities committed by the Germans in World War II was the 
cause of his trauma. 

Cause of Death
Legal Principles 

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  A 
service-connected disability will be considered as the 
principal cause of death when such disability was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause, but it contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in service.  38 U.S.C.A. §§ 1110, 1131.  

Analysis

The appellant contends that emphysema was caused by the 
veteran's exposure to radiation during the testing of a 
nuclear device.  Alternative, she contends that the veteran 
had post-traumatic stress disorder, which resulted in 
nicotine abuse that in turn caused his fatal emphysema.  

The veteran died in May 2003, at the age of 77, and the 
immediate cause of death was emphysema.  Tobacco abuse was 
listed as a condition contributing to death. 

Chronic obstructive pulmonary disease to include emphysema 
was not affirmatively shown to have had onset during service 
as evidenced by the service medical records.  Chronic 
obstructive pulmonary disease to include emphysema 
established by X-ray was first documented in 1998, almost 
thirty years after separation from service and there is no 
competent medical evidence that causally links chronic 
obstructive pulmonary disease to include emphysema to 
service. 

Also as the veteran did not have an adjudicated service-
connected disability, there is no factual basis to relate the 
fatal disease to a service-connected disability and there is 
no factual basis that a service-connected disability caused 
or contributed to the cause of the veteran's death.

As for exposure to ionizing radiation during Operation 
GREENHOUSE, for the sake of analysis and without deciding 
whether the veteran was at Operation GREENHOUSE, chronic 
obstructive pulmonary disease to include emphysema is not on 
the list of diseases for which there is presumptive service 
connection for a veteran, who participated in a nuclear test, 
such as Operation GREENHOUSE under 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d).  

Also chronic obstructive pulmonary disease to include 
emphysema is not on the list of diseases considered to be 
radiogenic under 38 C.F.R. § 3.311, so this regulation does 
not apply. 

Finally, there is no medical or scientific evidence that 
emphysema is directly caused by exposure to ionizing 
radiation.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 
1994) (VA must determine whether there is proof of actual 
direct causation).

As for tobacco abuse as a contributory cause of death, as the 
claim was received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  
38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a). 

As for the symptoms of post-traumatic stress disorder (PTSD), 
PTSD was not a service-connected disability.  As for the 
physician's opinion that the veteran's death was probably due 
to chronic obstructive pulmonary disease with secondary heart 
disease, secondary to nicotine abuse potentiated by post-
trauma syndrome, the opinion is speculative.  A medical 
opinion expressed in the term of "potentiated," the 
equivalent of possibly implies that it "may not be possible" 
and it is to speculative to establish a nexus between the 
tobacco use as a contributory cause of 
the veteran's death and PTSD, which as previously explained 
service-connection 


for PTSD had not been established.  Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative to 
establish medical nexus). 

Moreover, the evidence of record was factually insufficient 
to establish PTSD at the time of the veteran's death.  As the 
diagnosis of PTSD is predicated on an in-service stressor, 
38 C.F.R. § 3.304(f), and as there was no credible evidence 
of a non-combat stressor during World War II, the veteran's 
history alone is not sufficient to establish the occurrence 
of the alleged stressor and the Board rejects symptoms of 
PTSD as related to service and to tobacco abuse.  

In summary, the fatal emphysema was first documented thirty 
years after service and is unrelated to an injury or disease 
or event of service origin; assuming without deciding that 
the veteran was exposed to ionizing radiation in a nuclear 
test, emphysema is not subject to presumptive service 
connection for a veteran, who participated in a nuclear test 
under 38 U.S.C.A. § 1112(c), emphysema is not a radiogenic 
disease under 38 C.F.R. § 3.311, and there is no medical or 
scientific evidence of proof of actual direct causation, that 
is, that exposure to ionizing radiation actually caused 
emphysema; the veteran's use of tobacco products as a 
contributory cause of death cannot be considered a 
service-connected disability under 38 U.S.C.A. § 1103 and 38 
C.F.R. § 3.300(a); and veteran's use of tobacco products 
secondary to PTSD fails because PTSD was not an adjudicated 
service-connected disability at the time of the veteran's 
death and the evidence of record at the time of the veteran's 
death was insufficient to establish service connection for 
PTSD under 38 C.F.R. § 3.304(f).

As for the appellant's statements, where as here, the 
determinative issue involves a medical diagnosis or medical 
opinion, competent medical evidence is required to support 
the claim.  The appellant as a lay person is not competent to 
offer a medical diagnosis or medical and consequently her 
statements do not constitute competent medical evidence to 
support the claim that the veteran's death was related to 
service. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).
For these reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. 5107(b). 

Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318

Since the veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
dependency and indemnity compensation under 38 U.S.C.A. § 
1318 and 38 C.F.R. § 3.22 in the same manner as if the 
veteran's death were service-connected, if at the time of 
death, the veteran "was receiving", or "was entitled to 
receive", compensation for service-connected disability that 
was rated by VA as totally disabling for a continuous period 
of at least 10 years immediately preceding death.

As the veteran did not have a service-connected disability 
during his lifetime, the veteran was not in receipt of a 100 
percent disability rating for a service-connected disability 
for the statutory 10 year period prior to his death.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and Indemnity Compensation under 38 U.S.C.A. § 
1318 is denied.

____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


